Interlocutory judgment, Supreme Court, New York County (Robert Coutant, J., and a jury), entered on or about April 22, 1996, apportioning liability 15% against defendants, unanimously affirmed, without costs.
Plaintiffs expert witness rendered his opinions as to the *504safety of the design of defendants’ radial arm saw, and the feasibility of manufacturing a safer yet cost-effective design, based upon his examination of the machine, comparison of different types of blade guards manufactured by defendants and other companies, or found in a prototype designed by the expert himself, plaintiffs account of the accident, the angle of the cuts to plaintiffs fingers, and the location of the blood' and severed fingertips found after the incident. Such constituted a sufficient foundation for presenting the expert’s opinions to the jury, including how plaintiffs hand could have made contact with the rotating blade (see, Tarlowe v Metropolitan Ski Slopes, 28 NY2d 410, 414). The trial court properly declined to charge assumption of risk, or that compliance with the American National Standards Institute (“ANSI”) requirements was some evidence of negligence. The overall charge was sufficiently specific as to the issues and the parties’ opposing positions. We have considered defendants’ other arguments and find them to be without merit. Concur—Murphy, P. J., Milonas, Wallach, Rubin and Mazzarelli, JJ.